Case 1:20-cv-00241-CG-N Document 24 Filed 08/19/20 Page 1 of 1       PageID #: 124




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 AMANDA JOHNSON,                         )
                                         )
       Plaintiff,                        )
                                         )
 vs.                                     )   CIVIL ACTION 20-0241-CG-N
                                         )
 ALABAMA U.S.,                           )
                                         )
       Defendant.                        )

                                  JUDGMENT

       It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

Defendants Jeff Brock and David Steele, Sr., and against Plaintiff Amanda

Johnson, in accordance with the order entered on this date adopting the

recommendation of the Magistrate Judge and dismissing this action without

prejudice.

       DONE and ORDERED this the 19th day of August, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
